DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 6/2/22 is acknowledged.
                                     Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 8 is confusing in that it is not clear if the carbonator outlet is the same as the gas outlet referred to in instant claim 1.  Regarding the carbonator inlet (claim 8) and carbonator source inlet (claim 1), it appears same are different in that the former is a gas and the latter is intended for introduction of a solid to the carbonator chamber which provides a gas when liquid is introduced.  It appears that claim 8 introduces two carbonating formats used in conjunction with one another: (a) direct delivery of gas to impart carbonation to liquid within said carbonator chamber and (b) a solid which, when contacted with a liquid, provides gas to the liquid. 
                                           Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.       Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2014/0079856 (Hatherell).          Hatherell discloses a beverage carbonator (100) comprising a carbonation chamber (104) having a carbonation source inlet (via 167), a fluid inlet (128 which carries water via 155 to pump 150), a gas outlet (130), and a carbonation source carrier (142), the carbonation source carrier positioned to receive carbonation source (144) deposited into the carbonation chamber through the carbonation source inlet (167), the carbonation source carrier and fluid inlet (128) arranged to hold carbonation source carried on the carbonation source carrier apart from liquid admitted into the carbonation chamber through the fluid inlet until a predetermined volume of liquid has accumulated in the carbonation chamber (the predetermined amount would be that amount of liquid, albeit very little, from the opening to 142 to the point of contacting the carbonation source).           Regarding claim 3, Hatherell further discloses the fluid inlet (128) positioned so that liquid admitted into the carbonation chamber (104) through the fluid inlet accumulates initially in a first region of the carbonation chamber (along lower portions of path 155, 150, and 156), and the carbonation source carrier (142) is positioned to carry carbonation source at an elevation above the first region (142 is located above the lower portions of path 155, 150, and 156 which contain incoming water).          Regarding claim 7, Hatherell further discloses a liquid reservoir (102) positioned upstream from the fluid inlet (128) of the carbonation chamber (104).6.       Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5182084 (Plester).          Plester discloses a beverage carbonator comprising a carbonation chamber having a carbonation source inlet (open top when chamber D is unscrewed), a fluid inlet (Fig. 1, arrow pointing downward into chamber D; Fig. 2C through the bottom of 26), a gas outlet (Fig. 1, arrow pointing upward out of chamber D and into chamber W via 32), and a carbonation source carrier (26 in general or also the structure of 28 wherein portions of same housing RC and airgap provide support to Rp), the carbonation source carrier positioned to receive carbonation source (28) deposited into the carbonation chamber through the carbonation source inlet, the carbonation source carrier and fluid inlet arranged to hold carbonation source carried on the carbonation source carrier apart from liquid admitted into the carbonation chamber through the fluid inlet until a predetermined volume of liquid has accumulated in the carbonation chamber. This occurs in three ways: (1) in activating Rc, the predetermined amount would be that amount of liquid, albeit very little, first entering the entrance to 26 to the point of contacting the carbonation source; (2)the amount of liquid that accumulates at the bottom of chamber D until it reaches Rp (see Fig. 2C); and (3) in activating Rp, the predetermined amount would be that amount of liquid that accumulates and rises to the level of Rp.          Regarding claim 3, the fluid inlet is positioned so that liquid admitted into the carbonation chamber (chamber D) through the fluid inlet (see arrow path entering from above chamber D) accumulates initially in a first region of the carbonation chamber wherein the carbonation source carrier is positioned to carry carbonation source at an elevation above the first region.  This first region may be considered in two ways:  (1) The area between the bottom of chamber D and the bottom of Rp (see Fig. 2C) and (2) the area between bottom of chamber D and the bottom of Rp; see Figs. 1 and 2C).          Regarding claim 4, the carbonation source carrier comprises an upward facing support surface (bottom of 26 or the support upholding Rp) located below the carbonation source inlet (opening at the top of unscrewed 26), and above the fluid inlet (in Fig 2C, the supporting for Rp is above the fluid inlet which is shown therein to enter chamber D up through its base; in Fig. 1, the supporting for Rp is above the fluid inlet which is shown therein to enter chamber D up through its base).             Regarding claim 7, Plester further discloses a liquid reservoir (chamber A) positioned upstream from the fluid inlet of the carbonation chamber (26).
Claim Rejections - 35 USC § 103
7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over             Plester is silent regarding the amount of water (including the range of at least 50 ml) that would need to fill chamber D to reach and activate carbonation source Rp.  However, such determination would have been well within the purview of a skilled artisan, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the amount of liquid to be at least 50 ml that would reach the level of Rp through routine calculation based on the volume of chamber D and the height of Rp within same.                                               Allowable Subject Matter
9.       Claims 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.         The prior art of record neither discloses nor teaches the beverage carbonator as claimed and including the flow valve which provides all the functions of claim 8.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
June 10, 2022